PER CURIAM.
The issues raised in this petition for writ of certiorari are identical to those raised in United Automobile Insurance Company, v. Santa Fe Medical Center-, at alo Telmo Lopez, 21 So.3d 60 (Fla. 3d DCA 2009). On the basis of that opinion, we conclude that the court, sitting in its appellate capacity, departed from the essential requirements of law when it affirmed a summary judgment as against petitioner United Automobile Insurance Company. Therefore, we grant the petition for writ of certiorari.
Petition granted, decision quashed.